 

Exhibit 10.5

 

 

 

 

THE ALLSTATE CORPORATION

 

 

 

EQUITY INCENTIVE PLAN

 

As Amended and Restated Effective as of September 10, 2006

 


--------------------------------------------------------------------------------


TABLE OF CONTENTS

 

 

 

Page

1.

 

Purpose

1

 

 

 

 

 

2.

 

Definitions

1

 

 

 

 

 

3.

 

Scope of the Plan

3

 

 

(a)

Number of Shares Available For Delivery Under the Plan.

3

 

 

(b)

Effect of Expiration or Termination

3

 

 

(c)

Treasury Stock

3

 

 

(d)

Committee Discretion to Cancel Options

4

 

 

 

 

 

4.

 

Administration

4

 

 

(a)

Committee Administration

4

 

 

(b)

Board Reservation and Delegation

4

 

 

(c)

Committee Authority

4

 

 

(d)

Committee Determinations Final

5

 

 

 

 

 

5.

 

Eligibility

5

 

 

 

 

 

6.

 

Conditions to Grants

6

 

 

(a)

General Conditions

6

 

 

(b)

Grant of Options and Option Price

6

 

 

(c)

Grant of Incentive Stock Options

6

 

 

(d)

Grant of Reload Options

8

 

 

(e)

Grant of Shares of Restricted Stock

8

 

 

(f)

Grant of Unrestricted Stock

10

 

 

 

 

 

7.

 

Limitations on Transferability

11

 

 

 

 

 

8.

 

Exercise

11

 

 

(a)

Exercise of Options

11

 

 

(b)

Special Rules for Section 16 Grantees

13

 

 

(c)

Permissible Shares Issued

13

 

 

 

 

 

9.

 

Loans and Guarantees

13

 

 

 

 

 

10.

 

Notification under Section 83(b)

14

 

 

 

 

 

11.

 

Mandatory Withholding Taxes

14

 

 

 

 

 

12.

 

Elective Share Withholding

14

 


--------------------------------------------------------------------------------




 

13.

 

Termination of Employment

15

 

 

(a)

Restricted Stock

15

 

 

(b)

Other Awards

15

 

 

(c)

Maximum Extension

16

 

 

 

 

 

14.

 

Equity Incentive Plans of Foreign Subsidiaries

16

 

 

 

 

 

15.

 

Substituted Awards

16

 

 

 

 

 

16.

 

Securities Law Matters

16

 

 

 

 

 

17.

 

No Funding Required

17

 

 

 

 

 

18.

 

No Employment Rights

17

 

 

 

 

19.

 

Rights as a Stockholder

17

 

 

 

 

20.

 

Nature of Payments

17

 

 

 

 

21.

 

Non-Uniform Determinations

17

 

 

 

 

22.

 

Adjustments

18

 

 

 

 

23.

 

Amendment of the Plan

18

 

 

 

 

24.

 

Termination of the Plan

18

 

 

 

 

25.

 

No Illegal Transactions

18

 

 

 

 

26.

 

Controlling Law

19

 

 

 

 

27.

 

Severability

19

 

ii


--------------------------------------------------------------------------------


 

The Plan.   The Company established The Allstate Corporation Equity Incentive
Plan (as set forth herein and from time to time amended, the “Plan”), effective
June 2, 1993.  Amendments to the Plan were approved by the Company’s
stockholders on May 19, 1994 and on May 23, 1995. The Board of Directors further
amended the Plan on May 21, 1996, November 12, 1996 and August 14, 1997.  On May
19, 1998, the Plan was amended and restated effective as of July 2, 1998.  The
Plan was further amended and restated effective as of November 10, 1998.  The
Plan was further amended and restated by the Board at a meeting held on
September 10, 2006.

1.              Purpose.   The primary purpose of the Plan is to provide a means
by which key employees of the Company and its Subsidiaries can acquire and
maintain stock ownership, thereby strengthening their commitment to the success
of the Company and its Subsidiaries and their desire to remain employed by the
Company and its Subsidiaries.  The Plan also is intended to attract and retain
key employees and to provide such employees with additional incentive and reward
opportunities designed to encourage them to enhance the profitable growth of the
Company and its Subsidiaries.

2.             Definitions.   As used in the Plan, terms defined parenthetically
immediately after their use shall have the respective meanings provided by such
definitions and the terms set forth below shall have the following meanings
(such meanings to be equally applicable to both the singular and plural forms of
the terms defined):

(a)           “Award” means options, shares of restricted Stock, or shares of
unrestricted Stock granted under the Plan.

(b)           “Award Agreement” means the written agreement by which an Award is
evidenced.

(c)           “Board” means the board of directors of the Company.

(d)           “Committee” means the committee of the Board appointed pursuant to
Article 4.

(e)           “Company” means The Allstate Corporation, a Delaware corporation.

(f)            “Disability” means, as relates to the exercise of an incentive
stock option after Termination of Employment, a permanent and total disability
within the meaning of Section 22(e)(3) of the Internal Revenue Code, and for all
other purposes, a mental or physical condition which, in the opinion of the
Committee, renders a Grantee unable or incompetent to carry out the job
responsibilities which such Grantee held or the duties to which such Grantee was
assigned at the time the disability was incurred, and which is expected to be
permanent or for an indefinite duration.

(g)           “Effective Date” means the date described in the first paragraph
of the Plan.

1


--------------------------------------------------------------------------------




 

(h)           “Fair Market Value” of the Stock means, as of any applicable date
(other than on the Effective Date) the mean between the high and low prices of
the Stock as reported on the New York Stock Exchange Composite Tape, or if no
such reported sale of the Stock shall have occurred on such date, on the next
preceding date on which there was such a reported sale, provided, however, that
if the Stock is acquired and sold in a simultaneous sale pursuant to the
provisions of Article 8(a)(iv), Fair Market Value means the price received upon
such sale.  Solely as of the effective date of the IPO, Fair Market Value of the
Stock means the price to the public pursuant to the form of final prospectus
used in connection with the IPO, as indicated on the cover page of such
prospectus or otherwise.

(i)            “Grant Date” means the date of grant of an Award determined in
accordance with Article 6.

(j)            “Grantee” means an individual who has been granted an Award.

(k)           “Internal Revenue Code” means the Internal Revenue Code of 1986,
as amended, and regulations and rulings thereunder.  References to a particular
section of the Internal Revenue Code shall include references to successor
provisions.

(l)            “IPO” means such term as defined in the first paragraph of the
Plan.

(m)          “Minimum Consideration” means the $.01 par value per share or such
larger amount determined pursuant to resolution of the Board to be capital
within the meaning of Section 154 of the Delaware General Corporation Law.

(n)           “1934 Act” means the Securities Exchange Act of 1934, as amended.

(o)           “Option Price” means the per share purchase price of (i) Stock
subject to an option or (ii) restricted Stock subject to an option.

(p)           [deleted]

(q)           “Plan” has the meaning set forth in the introductory paragraph.

(r)            “Reload Option” has the meaning specified in Article 6(d).

(s)           “Retirement” means a Termination of Employment occurring on or
after an individual attains age 65, or a Termination of Employment approved by
the Company as an early retirement; provided that in the case of a Section 16
Grantee, such early retirement must be approved by the Committee.

2


--------------------------------------------------------------------------------




 

(t)            “SEC” means the Securities and Exchange Commission.

(u)           “Section 16 Grantee” means a person subject to potential liability
with respect to equity securities of the Company under Section 16(b) of the 1934
Act.

(v)  “Stock” means common stock of the Company, par value $.01 per share.

(x)  “Subsidiary” means a corporation as defined in Section 424(f) of the
Internal Revenue Code, with the Company being treated as the employer
corporation for purposes of this definition.

(y)  “10% Owner” means a person who owns stock (including stock treated as owned
under Section 424(d) of the Internal Revenue Code) possessing more than 10% of
the Voting Power of the Company.

(z)  “Termination of Employment” occurs the first day on which an individual is
for any reason no longer employed by the Company or any of its Subsidiaries, or
with respect to an individual who is an employee of a Subsidiary, the first day
on which the Company no longer owns voting securities possessing at least 50% of
the Voting Power of such Subsidiary.

(aa)  “Voting Power” means the combined voting power of the then-outstanding
voting securities entitled to vote generally in the election of directors.

3.              Scope of the Plan.

(a)           Number of Shares Available For Delivery Under the Plan.   A
maximum of 36,000,000 shares of Stock may be awarded under the Plan.  Awards may
be made from authorized but unissued shares of Stock or from Treasury Stock.  No
more than an aggregate of 3,400,000 shares of the aforesaid 36,000,000 shares of
Stock may be granted under Article 6(e) and (f).  No more than 1,600,000 shares
of Stock may be granted as stock options to any employee during the duration of
the Plan.

(b)           Effect of Expiration or Termination.   If and to the extent an
Award , other than an Award granted under Article 6(e) or (f),shall expire or
terminate for any reason without having been exercised in full (including,
without limitation, a cancellation and regrant of an option pursuant to Article
4(c)(vii)), or shall be forfeited, without, in either case, the Grantee having
enjoyed any of the benefits of stock ownership, the shares of Stock associated
with such Award shall become available for other Awards.  Except in the case of
a Reload Option granted to a Section 16 Grantee, the grant of a Reload Option
shall not reduce the number of shares of Stock available for other Awards.

(c)           Treasury Stock.   The Committee shall have the authority to cause
the Company to purchase from time to time shares of Stock to be held as treasury
shares and used for or in

3


--------------------------------------------------------------------------------




 

connection with Awards.

(d)           Committee Discretion to Cancel Options.   The Committee may, in
its discretion, elect at any time, should it determine it is in the best
interest of the Company’s stockholders to cancel any options granted hereunder,
to cancel all or any of the options granted hereunder and pay the holders of any
such options an amount (payable in such proportion as the Committee may
determine in cash or in Stock (valued at the Fair Market Value of a share of
Stock on the date of cancellation of such option)) equal to the number of shares
of Stock subject to such cancelled option, multiplied by the amount (if any) by
which the Fair Market Value of Stock on the date of cancellation of the option
exceeds the Option Price; provided that if the Committee should determine that
not making payment of such amount to the holders of such option upon the
cancellation would be in the best interests of stockholders of the Company
(ignoring in such determination the cost of such payment and considering only
other matters), the Committee may void options granted hereunder and declare
that no payment shall be made to the holders of such options.

4.              Administration.

(a)           Committee Administration.   Subject to Article 4(b), the Plan
shall be administered by the Committee, which shall consist of not less than two
persons appointed by the Board, who are directors of the Company and not
employees of the Company or any of its Subsidiaries.  Membership on the
Committee shall be subject to such limitations (including, if appropriate, a
change in the minimum number of members of the Committee) as the Board deems
appropriate to permit transactions pursuant to the Plan to be exempt from
potential liability under Section 16(b) of the 1934 Act and to comply with
Section 162 (m) of the Internal Revenue Code.

(b)           Board Reservation and Delegation.   The Board may, in its
discretion, reserve to itself or delegate to another committee of the Board any
or all of the authority and responsibility of the Committee with respect to
Awards to Grantees who are not Section 16 Grantees at the time any such
delegated authority or responsibility is exercised.  Such other committee may
consist of one or more directors who may, but need not be, officers or employees
of the Company or of any of its Subsidiaries.  To the extent that the Board has
reserved to itself or delegated the authority and responsibility of the
Committee to such other committee, all references to the Committee in the Plan
shall be to such other committee.

(c)           Committee Authority.   The Committee shall have full and final
authority, in its sole and absolute discretion, but subject to the express
provisions of the Plan, as follows:

(i)          to grant Awards,

(ii)         to determine (A) when Awards may be granted, and (B) whether or not
specific Awards shall be identified with other specific Awards, and if so,
whether they shall be exercisable cumulatively with, or alternatively to, such
other specific Awards,

4


--------------------------------------------------------------------------------




 

(iii)        to interpret the Plan and to make all determinations necessary or
advisable for the administration of the Plan,

(iv)        to prescribe, amend, and rescind rules and regulations relating to
the Plan, including, without limitation, rules with respect to the
exercisability and nonforfeitability of Awards upon the Termination of
Employment of a Grantee,

(v)         to determine the terms and provisions of the Award Agreements, which
need not be identical and, with the consent of the Grantee, to modify any such
Award Agreement at any time,

(vi)        to cancel options in accordance with the provision of Section 3(d),

(vii)       except as provided in Section 4(c)(vi) hereof, to cancel, with the
consent of the Grantee, outstanding Awards, and to grant new Awards in
substitution thereof,

(viii)      to accelerate the exercisability of, and to accelerate or waive any
or all of the restrictions and conditions applicable to, any Award,

(ix)        to authorize foreign Subsidiaries to adopt plans as provided in
Article 14,

(x)         to make such adjustments or modifications to Awards to Grantees
working outside the United States as are necessary and advisable to fulfill the
purposes of the Plan,

(xi)        to authorize any action of or make any determination by the Company
as the Committee shall deem necessary or advisable for carrying out the purposes
of the Plan,

(xii         to make appropriate adjustments to, cancel or continue Awards in
accordance with Article 22, and

(xiii)      to impose such additional conditions, restrictions, and limitations
upon the grant, exercise or retention of Awards as the Committee may, before or
concurrently with the grant thereof, deem appropriate, including, without
limitation, requiring simultaneous exercise of related identified Awards, and
limiting the percentage of Awards which may from time to time be exercised by a
Grantee.

(d)           Committee Determinations Final.   The determination of the
Committee on all matters relating to the Plan or any Award Agreement shall be
conclusive and final.  No member of the Committee shall be liable for any action
or determination made in good faith with respect to the Plan or any Award.

5.              Eligibility.   Awards may be granted to any employee of the
Company or any of its

5


--------------------------------------------------------------------------------




 

Subsidiaries.  In selecting the individuals to whom Awards may be granted, as
well as in determining the number of shares of Stock subject to, and the other
terms and conditions applicable to, each Award, the Committee shall take into
consideration such factors as it deems relevant in promoting the purposes of the
Plan.

6.              Conditions to Grants.

(a)           General Conditions.

(i)            The Grant Date of an Award shall be the date on which the
Committee grants the Award or such later date as specified in advance by the
Committee.

(ii)           The term of each Award (subject to Articles 6(c) and 6(d) with
respect to incentive stock options and Reload Options, respectively) shall be a
period of not more than 12 years from the Grant Date, and shall be subject to
earlier termination as herein provided.

(iii)          A Grantee may, if otherwise eligible, be granted additional
Awards in any combination.

(iv)          The Committee may grant Awards with terms and conditions which
differ among the Grantees thereof.  To the extent not set forth in the Plan, the
terms and conditions of each Award shall be set forth in an Award Agreement.

(b)           Grant of Options and Option Price.   The Committee may, in its
discretion, grant options (which may be options to acquire unrestricted Stock or
restricted Stock) to any employee eligible under Article 5 to receive Awards. 
No later than the Grant Date of any option, the Committee shall determine the
Option Price; provided that the Option Price shall, except as provided in
subsection (c) below and in Article 15, not be less than 100% of the Fair Market
Value of the Stock on the Grant Date.

(c)           Grant of Incentive Stock Options.   At the time of the grant of
any option, the Committee may designate that such option shall be made subject
to additional restrictions to permit it to qualify as an “incentive stock
option” under the requirements of Section 422 of the Internal Revenue Code.  Any
option designated as an incentive stock option:

(i)            shall have an Option Price of (A) not less than 100% of the Fair
Market Value of the Stock on the Grant Date or (B) in the case of a 10% Owner,
not less than 110% of the Fair Market Value of the Stock on the Grant Date;

(ii)           shall have a term of not more than 10 years (five years, in the
case of a 10% Owner) from the Grant Date, and shall be subject to earlier
termination as provided herein or in the applicable Award Agreement;

6


--------------------------------------------------------------------------------




 

(iii)          shall not have an aggregate Fair Market Value (determined for
each incentive stock option at its Grant Date) of Stock with respect to which
incentive stock options are exercisable for the first time by such Grantee
during any calendar year (under the Plan and any other employee stock option
plan of the Grantee’s employer or any parent or subsidiary thereof (“Other
Plans”)), determined in accordance with the provisions of Section 422 of the
Internal Revenue Code, which exceeds $100,000 (the “$100,000 Limit”);

(iv)          shall, if the aggregate Fair Market Value of Stock (determined on
the Grant Date) with respect to all incentive stock options previously granted
under the Plan and any Other Plans (“Prior Grants”) and any incentive stock
options under such grant (the “Current Grant”) which are exercisable for the
first time during any calendar year would exceed the $100,000 Limit, be
exercisable as follows:

(A)          the portion of the Current Grant exercisable for the first time by
the Grantee during any calendar year which would be, when added to any portions
of any Prior Grants exercisable for the first time by the Grantee during such
calendar year with respect to stock which would have an aggregate Fair Market
Value (determined as of the respective Grant Date for such options) in excess of
the $100,000 Limit shall, notwithstanding the terms of the Current Grant, be
exercisable for the first time by the Grantee in the first subsequent calendar
year or years in which it could be exercisable for the first time by the Grantee
when added to all Prior Grants without exceeding the $100,000 Limit; and

(B)           if, viewed as of the date of the Current Grant, any portion of a
Current Grant could not be exercised under the provisions of the immediately
preceding sentence during any calendar year commencing with the calendar year in
which it is first exercisable through and including the last calendar year in
which it may by its terms be exercised, such portion of the Current Grant shall
not be an incentive stock option, but shall be exercisable as a separate option
at such date or dates as are provided in the Current Grant;

(v)           shall be granted within 10 years from the earlier of the date the
Plan is adopted or the date the Plan is approved by the stockholders of the
Company; and

(vi)          shall require the Grantee to notify the Committee of any
disposition of any Stock issued pursuant to the exercise of the incentive stock
option under the circumstances described in Section 421(b) of the Internal
Revenue Code (relating to certain disqualifying dispositions), within 10 days of
such disposition.

Notwithstanding the foregoing and Article 4(c)(v), the Committee may take any
action with respect to any option, including but not limited to an incentive
stock option, without the consent of the Grantee, in order to prevent such
option from being treated as an incentive stock option.

7


--------------------------------------------------------------------------------




 

(d)           Grant of Reload Options.   The Committee may provide in an Award
Agreement that a Grantee who exercises all or any portion of an option for
shares of Stock which have a Fair Market Value equal to not less than 100% of
the Option Price for such options (“Exercised Options”) and who paid the Option
Price with shares of Stock shall be granted, subject to Article 3, an additional
option (“Reload Option”) for a number of shares of stock equal to the sum
(“Reload Number”) of the number of shares of Stock tendered or withheld in
payment of the Option Price for the Exercised Options plus, if so provided by
the Committee, the number of shares of Stock, if any, retained by the Company in
connection with the exercise of the Exercised Options to satisfy any federal,
state or local tax withholding requirements.

Reload Options shall be subject to the following terms and conditions:

(i)            the Grant Date for each Reload Option shall be the date of
exercise of the Exercised Option to which it relates;

(ii)           subject to Article 6(d)(iii) below, the Reload Option may be
exercised at any time during the unexpired term of the Exercised Option (subject
to earlier termination thereof as provided in the Plan and in the applicable
Award Agreement); and

(iii)          the terms of the Reload Option shall be the same as the terms of
the Exercised Option to which it relates, except that (A) the Option Price shall
be the Fair Market Value of the Stock on the Grant Date of the Reload Option and
(B) no Reload Option may be exercised within one year from the Grant Date
thereof.

(e)           Grant of Shares of Restricted Stock.

(i)            The Committee may, in its discretion, grant shares of restricted
Stock to any employee eligible under Article 5 to receive Awards.

(ii)           Before the grant of any shares of restricted Stock, the Committee
shall determine, in its discretion:

(A)          whether the certificates for such shares shall be delivered to the
Grantee or held (together with a stock power executed in blank by the Grantee)
in escrow by the Secretary of the Company until such shares become
nonforfeitable or are forfeited,

(B)           the per share purchase price of such shares, which may be zero
provided, however, that

(1)           the per share purchase price of all such shares (other than
treasury shares) shall not be less than the Minimum Consideration for each

8


--------------------------------------------------------------------------------




 

such share; and

(2)           if such shares are to be granted to a Section 16 Grantee, the per
share purchase price of any such shares shall also be at least 50% of the Fair
Market Value of the Stock on the Grant Date unless such shares are granted for
no monetary consideration (in which case treasury shares are to be delivered) or
with a purchase price per share equal to the Minimum Consideration for the
Stock, and

(C)           the restrictions applicable to such grant;

(iii)          Payment of the purchase price (if greater than zero) for shares
of restricted Stock shall be made in full by the Grantee before the delivery of
such shares and, in any event, no later than 10 days after the Grant Date for
such shares.  Such payment may, at the election of the Grantee, be made in any
one or any combination of the following:

(A)          cash,

(B)           Stock valued at its Fair Market Value on the date of payment or,
if the date of payment is not a business day, the next succeeding business day,
or

(C)           with the approval of the Committee, shares of restricted Stock,
each valued at the Fair Market Value of a share of Stock on the date of payment
or, if the date of payment is not a business day, the next succeeding business
day

provided, however, that, in the case of payment in Stock or restricted Stock,

(1)           the use of Stock or restricted Stock in payment of such purchase
price by a Section 16 Grantee is subject to (i) the availability of an exemption
of such use of stock from potential liability under Section 16(b) of the 1934
Act, or (ii) the inapplicability of such Section;

(2)           in the discretion of the Committee and to the extent permitted by
law, payment may also be made in accordance with Article 9; and

(3)           if the purchase price for restricted Stock (“New Restricted
Stock”) is paid with shares of restricted Stock (“Old Restricted Stock”), the
restrictions applicable to the New Restricted Stock shall be the same as if the
Grantee had paid for the New Restricted Stock in cash unless, in the judgment of
the Committee, the Old Restricted Stock was subject to a greater risk of
forfeiture, in which case a number of shares of New Restricted Stock equal to
the number of shares of Old Restricted Stock

9


--------------------------------------------------------------------------------




 

tendered in payment for New Restricted Stock may in the discretion of the
Committee be subject to the same restrictions as the Old Restricted Stock,
determined immediately before such payment.

(iv)          The Committee may, but need not, provide that all or any portion
of a Grantee’s Award of restricted Stock shall be forfeited

(A)          except as otherwise specified in the Award Agreement, upon the
Grantee’s Termination of Employment within a specified time period after the
Grant Date, or

(B)           if the Company or the Grantee does not achieve specified
performance goals within a specified time period after the Grant Date and before
the Grantee’s Termination of Employment, or

(C)           upon failure to satisfy such other restrictions as the Committee
may specify in the Award Agreement.

(v)           If a share of restricted Stock is forfeited, then

(A)          the Grantee shall be deemed to have resold such share of restricted
Stock to the Company at the lesser of (1) the purchase price paid by the Grantee
(such purchase price shall be deemed to be zero dollars ($0) if no purchase
price was paid) or (2) the Fair Market Value of a share of Stock on the date of
such forfeiture;

(B)           the Company shall pay to the Grantee the amount determined under
clause (A) of this sentence as soon as is administratively practical; and

(C)           such share of restricted Stock shall cease to be outstanding, and
shall no longer confer on the Grantee thereof any rights as a stockholder of the
Company, from and after the date of the Company’s tender of the payment
specified in clause (B) of this sentence, whether or not such tender is accepted
by the Grantee.

(vi)          Any share of restricted Stock shall bear an appropriate legend
specifying that such share is non-transferable and subject to the restrictions
set forth in the Plan.  If any shares of restricted Stock become nonforfeitable,
the Company shall cause certificates for such shares to be issued or reissued
without such legend and delivered to the Grantee or, at the request of the
Grantee, shall cause such shares to be credited to a brokerage account specified
by the Grantee.

(f)            Grant of Unrestricted Stock.   The Committee may, in its
discretion, grant shares of unrestricted Stock to any employee eligible under
Article 5 to receive Awards.

10


--------------------------------------------------------------------------------




 

7.             Limitations on Transferability.   Except as otherwise provided in
the terms of a specific grant, each Award (other than unrestricted Stock)
granted hereunder shall by its terms not be assignable or transferable other
than by will or the laws of descent and distribution and may be exercised,
during the Grantee’s lifetime, only by the Grantee.  Each share of restricted
Stock shall be non-transferable until such share becomes nonforfeitable.
Notwithstanding the foregoing, the Committee shall have the authority, in its
discretion, to grant (or to sanction by way of amendment of an existing grant)
nonqualified stock options the vested portions of which may be transferred by
the Grantee during his lifetime to (a) any member of his immediate family,  (b)
to a trust established for the exclusive benefit of himself or one or more
members of his immediate family, or (c) to a partnership, the partners of which
are limited to the Grantee and members of his immediate family.  A transfer of a
stock option pursuant to this section 7 may only be effected by the Company at
the written request of a Grantee and shall become effective only when recorded
in the Company’s record of outstanding stock options.  In the event a stock
option is transferred as contemplated in this section 7 any Reload Options
associated with such transferred stock option shall terminate, and such
transferred stock option may not be subsequently transferred by the transferee
except by will or the laws of descent and distribution.  Otherwise, a
transferred stock option shall continue to be governed by and subject to the
terms and limitations of the Plan and the relevant grant, and the transferee
shall be entitled to the same rights as the Grantee, as if no transfer had taken
place.  As used in this section 7, “immediate family” shall mean, with respect
to any person, his/her spouse, any child, stepchild or grandchild, and shall
include relationships arising from legal adoption.

8.              Exercise.

(a)           Exercise of Options.   Subject to Articles 4(c)(vii), 14 and 17,
and such terms and conditions as the Committee may impose, each option shall be
exercisable in one or more installments commencing not earlier than the first
anniversary of the Grant Date of such option.  Options shall not be exercisable
for twelve months following a hardship distribution that is subject to Treasury
Regulation 1.401(k)-1(d)(2)(iv)(B)(4), except to the extent permitted
thereunder.  Options shall not be exercisable for less than 25 shares of Stock
unless the exercise represents the entire remaining balance of a grant or
grants.  Each option shall be exercised by delivery to the Company of written
notice of intent to purchase a specific number of shares of Stock or restricted
Stock subject to the option.  The Option Price of any shares of Stock or
restricted Stock as to which an option shall be exercised shall be paid in full
at the time of the exercise.  Payment may, at the election of the Grantee, be
made in any one or any combination of the following forms:

(i)            check in such form as may be satisfactory to the Committee,

(ii)           Stock valued at its Fair Market Value on the date of exercise or,
if the date of exercise is not a business day, the next succeeding business day,

11


--------------------------------------------------------------------------------




 

(iii)          with the approval of the Committee, shares of restricted Stock,
each valued at the Fair Market Value of a share of Stock on the date of exercise
or, if the date of exercise is not a business day, the next succeeding business
day,

(iv)          through simultaneous sale through a broker of shares of
unrestricted Stock acquired on exercise, as permitted under Regulation T of the
Federal Reserve Board, or

 (v)          by authorizing the Company in his or her written notice of
exercise to withhold from issuance a number of shares of Stock issuable upon
exercise of such option which, when multiplied by the Fair Market Value of
Common Stock on the date of exercise (or, if the date of exercise is not a
business day, the next succeeding business day), is equal to the aggregate
Option Price payable with respect to the option so exercised.

In the event a Grantee elects to pay the Option Price payable with respect to an
option pursuant to clause (ii) above, (A) only a whole number of share(s) of
Stock (and not fractional shares of Stock) may be tendered in payment, (B) such
Grantee must present evidence acceptable to the Company that he or she has owned
any such shares of Stock tendered in payment of the Option Price (and that such
shares of Stock tendered have not been subject to any substantial risk of
forfeiture) for at least six months prior to the date of exercise, and (C) Stock
must be delivered to the Company.  Delivery may, at the election of the Grantee,
be made either by (I) delivery of the certificate(s) for all such shares of
Stock tendered in payment of the Option Price, accompanied by duly executed
instruments of transfer in a form acceptable to the Company, or (II) direction
to the Grantee’s broker to transfer, by book entry, such shares of Stock from a
brokerage account of the Grantee to a brokerage account specified by the
Company.  When payment of the Option Price is made by tender of Stock, the
difference, if any, between the aggregate Option Price payable with respect to
the option being exercised and the Fair Market Value of the share(s) of Stock
tendered in payment (plus any applicable taxes) shall be paid by check.  No
Grantee may tender shares of Stock having a Fair Market Value exceeding the
aggregate Option Price payable with respect to the Option being exercised

In the event a Grantee elects to pay the Option Price payable with respect to an
option pursuant to clause (v) above, (A) only a whole number of share(s) of
Stock (and not fractional shares of Stock) may be withheld in payment and
(B) such Grantee must present evidence acceptable to the Company that he or she
has owned a number of shares of Stock at least equal to the number of shares of
Stock to be withheld in payment of the Option Price (and that such owned shares
of Stock have not been subject to any substantial risk of forfeiture) for at
least six months prior to the date of exercise.  When payment of the Option
Price is made by the withholding of shares of Stock, the difference, if any,
between the aggregate Option Price payable with respect to the option being
exercised and the Fair Market Value of the share(s) of Stock withheld in payment
(plus any applicable taxes) shall be paid by check.  No Grantee may authorize
the withholding of shares of Stock having a Fair Market Value exceeding the
aggregate Option Price payable with respect to the option being exercised.  Any
withheld shares of Stock shall no longer be issuable under such option.

12


--------------------------------------------------------------------------------




 

If restricted Stock (“Tendered Restricted Stock”) is used to pay the Option
Price for Stock, then a number of shares of Stock acquired on exercise of the
option equal to the number of shares of Tendered Restricted Stock shall be
subject to the same restrictions as the Tendered Restricted Stock, determined as
of the date of exercise of the option.  If the Option Price for restricted Stock
is paid with Tendered Restricted Stock, and if the Committee determines that the
restricted Stock acquired on exercise of the option is subject to restrictions
(“Greater Restrictions”) that cause it to have a greater risk of forfeiture than
the Tendered Restricted Stock, then notwithstanding the preceding sentence, all
the restricted Stock acquired on exercise of the option shall be subject to such
Greater Restrictions.

Shares of unrestricted Stock acquired by a Grantee on exercise of an option
shall be delivered to the Grantee or, at the request of the Grantee, shall be
credited directly to a brokerage account specified by the Grantee.

(b)           Special Rules for Section 16 Grantees.   Subject to Article 15, no
option shall be exercisable by a Section 16 Grantee during the first six months
after its Grant Date, if such exercise (or the sale of shares received upon
exercise)  would result in the loss of an exemption for a grant under Section
16(b) of the 1934 Act.

(c)           Permissible Shares Issued.   No shares of Stock shall be issued
hereunder upon option exercise except shares of Stock available under Article
3(a).  Each Grantee, by acceptance of an award, waives all rights to specific
performance or injunctive or other equitable relief and acknowledges that he has
an adequate remedy at law in the form of damages.

9.              Loans and Guarantees.   The Committee may, in its discretion:

(a)           allow a Grantee to defer payment to the Company of all or any
portion of (i) the Option Price of an option, (ii) the purchase price of a share
of restricted Stock, or (iii) any taxes associated with a benefit hereunder
which is not a cash benefit at the time such benefit is so taxable, or

(b)           cause the Company to guarantee a loan from a third party to the
Grantee, in an amount equal to all or any portion of such Option Price, purchase
price, or any related taxes.

Any such payment deferral or guarantee by the Company pursuant to this Article 9
shall be, on a secured or unsecured basis, for such periods, at such interest
rates, and on such other terms and conditions as the Committee may determine. 
Notwithstanding the foregoing, a Grantee shall not be entitled to defer the
payment of such Option Price, purchase price, or any related taxes unless the
Grantee (i) enters into a binding obligation to pay the deferred amount and
(ii) except with respect to treasury shares, pays upon exercise of an option or
grant of shares of restricted Stock, as the case may be, an amount equal to or
greater than the aggregate Minimum Consideration

13


--------------------------------------------------------------------------------




 

therefor.  If the Committee has permitted a payment deferral or caused the
Company to guarantee a loan pursuant to this Article 9, then the Committee may,
in its discretion, require the immediate payment of such deferred amount or the
immediate release of such guarantee upon the Grantee’s Termination of Employment
or if the Grantee sells or otherwise transfers the Grantee’s shares of Stock
purchased pursuant to such deferral or guarantee.

10.           Notification under Section 83(b).   The Committee may, on the
Grant Date or any later date, prohibit a Grantee from making the election
described below.  If the Committee has not prohibited such Grantee from making
such election, and the Grantee shall, in connection with the exercise of any
option, or the grant of any share of restricted Stock, make the election
permitted under Section 83(b) of the Internal Revenue Code (i.e., an election to
include in such Grantee’s gross income in the year of transfer the amounts
specified in Section 83(b) of the Internal Revenue Code), such Grantee shall
notify the Company of such election within 10 days of filing notice of the
election with the Internal Revenue Service, in addition to any filing and
notification required pursuant to regulations issued under the authority of
Section 83(b) of the Internal Revenue Code.

11.                           Mandatory Withholding Taxes.

(a)           Whenever under the Plan, cash or shares of Stock are to be
delivered upon exercise or payment of an Award or upon a share of restricted
Stock becoming nonforfeitable, or any other event with respect to rights and
benefits hereunder, the Company shall be entitled to require as a condition of
delivery (i) that the Grantee remit an amount sufficient to satisfy all federal,
state, and local withholding tax requirements related thereto, (ii) the
withholding of such sums from compensation otherwise due to the Grantee or from
any shares of Stock due to the Grantee under the Plan or (iii) any combination
of the foregoing.

(b)           If any disqualifying disposition described in Article 6(c)(vi) is
made with respect to shares of Stock acquired under an incentive stock option
granted pursuant to the Plan or any election described in Article 10 is made,
then the person making such disqualifying disposition or election shall remit to
the Company an amount sufficient to satisfy all federal, state, and local
withholding taxes thereby incurred; provided that, in lieu of or in addition to
the foregoing, the Company shall have the right to withhold such sums from
compensation otherwise due to the Grantee or from any shares of Stock due to the
Grantee under the Plan.

12.            Elective Share Withholding.

(a)           Subject to the prior approval of the Committee and to Article
12(b), a Grantee may elect the withholding (“Share Withholding”) by the Company
of a portion of the shares of Stock otherwise deliverable to such Grantee upon
the exercise or payment of an Award or upon a share of restricted Stock’s
becoming nonforfeitable (each a “Taxable Event”) having a Fair Market Value
equal to

14


--------------------------------------------------------------------------------




 

(i)            the minimum amount necessary to satisfy required federal, state,
or local withholding tax liability attributable to the Taxable Event; or

(ii)           with the Committee’s prior approval, a greater amount, not to
exceed the estimated total amount of such Grantee’s tax liability with respect
to the Taxable Event.

(b)           Each Share Withholding election by a Grantee shall be subject to
the following restrictions:

(i)            any Grantee’s election shall be subject to the Committee’s right
to revoke its approval of Share Withholding by such Grantee at any time before
the Grantee’s election if the Committee has reserved the right to do so at the
time of its approval;

(ii)           if the Grantee is a Section 16 Grantee, such Grantee’s election
shall be subject to the disapproval of the Committee at any time, whether or not
the Committee has reserved the right to do so; and

(iii)          the Grantee’s election must be made before the date (the “Tax
Date”) on which the amount of tax to be withheld is determined.

13.            Termination of Employment.

(a)           Restricted Stock.   Except as otherwise provided by the Committee
on or after the Grant Date, a Grantee’s shares of restricted Stock that are
forfeitable shall be forfeited upon the Grantee’s Termination of Employment.

(b)           Other Awards.   If a Grantee has a Termination of Employment,
then, unless otherwise provided in the Grant Agreement, any unexercised option
to the extent exercisable on the date of the Grantee’s Termination of Employment
may be exercised by the Grantee, in whole or in part, at any time within three
months following such Termination of Employment, except that

(i)            if the Grantee’s Termination of Employment is on account of
Disability, then any unexercised option to the extent exercisable at the date of
such Termination of Employment, may be exercised, in whole or in part, by the
Grantee at any time within two years after the date of such Termination of
Employment; and

(ii)           if the Grantee’s Termination of Employment is on account of
Retirement, then any unexercised option to the extent exercisable at the date of
such Termination of Employment, may be exercised, in whole or in part, by the
Grantee at any time within five years after the date of such Termination of
Employment; and

(iii)          if the Grantee’s Termination of Employment is caused by the death
of

15


--------------------------------------------------------------------------------




 

the Grantee or if the Grantee’s death occurs during the period following
Termination of Employment during which the option would be exercisable under the
preceding clause of Article 13(b) or under Article 13(b)(i) or (ii), then any
unexercised option to the extent exercisable on the date of the Grantee’s death,
may be exercised, in whole or in part, at any time within two years after the
Grantee’s death by the Grantee’s personal representative or by the person to
whom the option is transferred by will or the applicable laws of descent and
distribution.

(c)           Maximum Extension.   Notwithstanding the foregoing, no Award shall
be exercisable beyond the maximum term permitted under the original Award
Agreement unless the Committee explicitly extends such original term, in which
case such term shall not be extended beyond the maximum term permitted by the
Plan.

14.          Equity Incentive Plans of Foreign Subsidiaries.   The Committee may
authorize any foreign Subsidiary to adopt a plan for granting Awards (“Foreign
Equity Incentive Plan”).  All awards granted under such Foreign Equity Incentive
Plans shall be treated as grants under the Plan.  Such Foreign Equity Incentive
Plans shall have such terms and provisions as the Committee permits not
inconsistent with the provisions of the Plan and which may be more restrictive
than those contained in the Plan.  Awards granted under such Foreign Equity
Incentive Plans shall be governed by the terms of the Plan except to the extent
that the provisions of the Foreign Equity Incentive Plans are more restrictive
than the terms of the Plan, in which case such terms of the Foreign Equity
Incentive Plans shall control.

15.          Substituted Awards.   The Committee may grant substitute awards for
any cancelled Award granted under this Plan or any plan of any entity acquired
by the Company or any of its Subsidiaries in accordance with this Article 15. 
If the Committee cancels any Award (granted under this Plan, or any plan of any
entity acquired by the Company or any of its Subsidiaries), and a new Award is
substituted therefor, then the Committee may, in its discretion, determine the
terms and conditions of such new Award, and may provide that the Grant Date of
the cancelled Award shall be the date used to determine the earliest date or
dates for exercising the new substituted Award under Article 8 hereof so that
the Grantee may exercise the substituted Award at the same time as if the
Grantee had held the substituted Award since the Grant Date of the cancelled
Award.

16.            Securities Law Matters.

(a)           If the Committee deems necessary to comply with the Securities Act
of 1933, the Committee may require a written investment intent representation by
the Grantee and may require that a restrictive legend be affixed to certificates
for shares of Stock.

(b)           If based upon the opinion of counsel for the Company, the
Committee determines that the exercise or nonforfeitability of, or delivery of
benefits pursuant to, any Award could violate any applicable provision of
(i) federal or state securities law or regulations or (ii) the

16


--------------------------------------------------------------------------------




 

listing requirements of any national securities exchange on which are listed any
of the Company’s equity securities, then the Committee may postpone any such
exercise, nonforfeitability or delivery, as the case may be, but the Company
shall use its best efforts to cause such exercise, nonforfeitability or delivery
to comply with all such provisions at the earliest practicable date.

17.            No Funding Required.   Benefits payable under the Plan to any
person shall be paid directly by the Company.  The Company shall not be required
to fund, or otherwise segregate assets to be used for payment of, benefits under
the Plan.

18.           No Employment Rights.   Neither the establishment of the Plan, nor
the granting of any Award shall be construed to (a) give any Grantee the right
to remain employed by the Company or any of its Subsidiaries or to any benefits
not specifically provided by the Plan or (b) in any manner modify the right of
the Company or any of its Subsidiaries to modify, amend, or terminate any of its
employee benefit plans.

19.            Rights as a Stockholder.   A Grantee shall not, by reason of any
Award (other than restricted Stock) have any right as a stockholder of the
Company with respect to the shares of Stock which may be deliverable upon
exercise or payment of such Award until such shares have been delivered to him. 
Shares of restricted Stock held by a Grantee or held in escrow by the Secretary
of the Company shall confer on the Grantee all rights of a stockholder of the
Company, except as otherwise provided in the Plan or the Award Agreement.  The
Committee, in its discretion, at the time of grant of restricted Stock, may
permit or require the payment of cash dividends thereon to be deferred and, if
the Committee so determines, reinvested in additional restricted Stock to the
extent shares are available under Article 3, or otherwise reinvested in Stock. 
Stock dividends, deferred cash dividends and dividends in the form of property
other than cash, issued with respect to restricted Stock shall, unless otherwise
provided in the Award Agreement, be treated as additional shares of restricted
Stock that are subject to the same restrictions and other terms as apply to the
shares with respect to which such dividends are issued.  The Committee may, in
its discretion, provide for crediting and payment of interest on deferred cash
dividends.

20.            Nature of Payments.   Any and all grants, payments of cash, or
deliveries of shares of Stock hereunder shall constitute special incentive
payments to the Grantee and shall not be taken into account in computing the
amount of salary or compensation of the Grantee for the purposes of determining
any pension, retirement, death or other benefits under (a) any pension,
retirement, profit-sharing, bonus, life insurance or other employee benefit plan
of the Company or any of its Subsidiaries or (b) any agreement between the
Company or any Subsidiary, on the one hand, and the Grantee, on the other hand,
except as such plan or agreement shall otherwise expressly provide.

21.            Non-Uniform Determinations.   Neither the Committee’s nor the
Board’s determinations under the Plan need be uniform and may be made by the
Committee or the Board selectively among persons who receive, or are eligible to
receive, Awards (whether or not such

17


--------------------------------------------------------------------------------




 

persons are similarly situated).  Without limiting the generality of the
foregoing, the Committee shall be entitled, among other things, to make
non-uniform and selective determinations, to enter into non-uniform and
selective Award Agreements as to (a) the identity of the Grantees, (b) the terms
and provisions of Awards, and (c) the treatment, under Article 13, of
Terminations of Employment.

22.            Adjustments.    In the event of any equity restructuring (within
the meaning of Financial Accounting Standards No. 123 (revised 2004)) that
causes the per share value of shares of Stock to change, such as a stock
dividend, stock split, spin off, rights offering, or recapitalization through a
large, nonrecurring cash dividend, the Committee shall cause there to be made an
equitable adjustment to (a) the number and kind of shares that may be awarded
under the Plan, (b) the number of shares or Awards that may be granted to any
individual under the Plan or that may be granted pursuant to any Articles or
types of Awards and (iii) the number and kind of shares subject to and the
exercise price (if applicable) of any then outstanding Awards.  In the event of
any other change in corporate capitalization, such as a merger, consolidation,
any reorganization (whether or not such reorganization comes within the
definition of such term in Section 368 of the Internal Revenue Code) or any
partial or complete liquidation of the Company, the Committee may, in its sole
discretion, cause there to be made such equitable adjustment described in the
foregoing sentence and/or the termination of an Award.  In either case, any such
adjustment shall be conclusive and binding for all purposes of the Plan.

23.            Amendment of the Plan.   The Board may from time to time in its
discretion amend or modify the Plan without the approval of the stockholders of
the Company, except as such stockholder approval may be required (a) to permit
transactions in Stock pursuant to the Plan to be exempt from potential liability
under Section 16(b) of the 1934 Act, (b) to permit the Company to deduct, in
computing its income tax liability pursuant to the provisions of the Internal
Revenue Code, compensation resulting from Awards, (c) to retain incentive stock
option treatment under Section  422 of the Internal Revenue Code, or (d) under
the listing requirements of any securities exchange on which are listed any of
the Company’s equity securities.

24.            Termination of the Plan.   The Plan shall terminate on the tenth
(10th) anniversary of the Effective Date or at such earlier time as the Board
may determine.  Any termination, whether in whole or in part, shall not affect
(a) any Award then outstanding under the Plan, or (b) the Company’s ability to
make adjustments to or cancel or continue Awards in accordance with Article 22.

25.            No Illegal Transactions.   The Plan and all Awards granted
pursuant to it are subject to all laws and regulations of any governmental
authority which may be applicable thereto; and notwithstanding any provision of
the Plan or any Award, Grantees shall not be entitled to exercise Awards or
receive the benefits thereof and the Company shall not be obligated to deliver
any Stock or pay any benefits to a Grantee if such exercise, delivery, receipt
or payment of benefits would constitute a violation by the Grantee or the
Company of any provision of any such law or regulation.

18


--------------------------------------------------------------------------------




 

26.            Controlling Law.   The law of the State of Delaware except its
law with respect to choice of law, shall be controlling in all matters relating
to or arising out of the Plan or any Award.

27.            Severability.   If all or any part of the Plan is declared by any
court or governmental authority to be unlawful or invalid, such unlawfulness or
invalidity shall not serve to invalidate any portion of the Plan not declared to
be unlawful or invalid.  Any Article or part of an Article so declared to be
unlawful or invalid shall, if possible, be construed in a manner which will give
effect to the terms of such Article or part of an Article to the fullest extent
possible while remaining lawful and valid.

 

19


--------------------------------------------------------------------------------